Citation Nr: 1746230	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 70 percent of posttraumatic stress disorder (PTSD) with depression and cognitive dysfunction due to traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 2004 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted an increased evaluation from 50 percent to 70 percent, effective September 2010.

In February 2009, the Veteran was granted a 100 percent disability rating for status post gunshot wound, with entrance at the lateral right neck and exit at the right scapula with residuals, effective November 22, 2008.  The RO provided the Veteran with a rating decision in April 2010, informing him of the proposal to rate his TBI under Diagnostic Code 8045 and to rate all of his TBI residuals separately under the appropriate Diagnostic Codes.  In June 2010, the RO issued a rating decision effectuating this change as of September 1, 2010.  The Veteran's cognitive dysfunction due to TBI was rated under psychiatric disabilities (PTSD, with depression and cognitive dysfunction due to TBI).  The Veteran filed a claim for an increase in the ratings assigned for his post-traumatic headaches, residual scars, TBI and psychiatric disability with cognitive dysfunction.  

In March 2014, the Board remanded this claim for additional development, to include an examination to better assess the Veteran's current disability.  In September 2016, the Board again remanded this issue to the AOJ, to consider newly generated evidence and issuance of an SSOC.  In March 2017, the Veteran submitted a due process waiver, thereby waiving initial AOJ adjudication of the newly added, relevant evidence.  Therefore, this issue has been returned to the Board for adjudication.



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

The evidence of record shows that the Veteran's PTSD with depression and cognitive dysfunction due to traumatic brain injury (TBI), has been productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, sleep problems, avoidance issues, disturbances of motivation and not mood, irritability and anger issues, and difficulty in adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD with depression and cognitive dysfunction due to traumatic brain injury (TBI) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran's representative has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected PTSD with depression and cognitive dysfunction due to TBI is sufficient to warrant a continuation of the 70 percent disability rating.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of any remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran's PTSD with depression and cognitive dysfunction due to TBI is currently evaluated at 70 percent, effective September 1, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, to warrant a higher disability rating, the evidence must show total occupational and social impairment.

Under Diagnostic Code 9411, a 70 percent evaluation is prescribed when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is prescribed when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD with depression and cognitive dysfunction due to TBI, warrants a continuation of the 70 percent rating, but not higher.  The evidence shows that the Veteran's PTSD with depression and cognitive dysfunction due to TBI, causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

Regarding occupational impairment, at the December 2015 VA examination, the Veteran reported that he is not working in any capacity, nor has he worked since leaving service.  The Board notes, the Veteran was granted entitlement to individual unemployability (TDIU), from September 1, 2010.  The Veteran is a high school graduate and is now pursuing a bachelor of science in history, with a minor in communication.  He indicates that he would like to teach on the high school level and then possibly on the college level.  The Veteran noted that he has been encouraged to take heavier course credit loads, he is currently approaching 18 credits.  The November 2010 examiner reported that the Veteran's disabilities mitigated against his successful employment due to the gradually increasing trend in the severity of his PTSD symptoms, the evidence of mild cognitive deficits and frequent episodes of feeling unmotivated.  The examiner highlighted that the Veteran's poor concentration, attention-span, memory, sleep disturbance, intrusive thoughts, flashbacks and anhedonia would likely worsen as a consequence of being involved in part-time or full-time employment.  At that time, the Veteran reported that he felt he would be unable to pass his classes if he worked and went to school.

Regarding social impairment, at the December 2015 examination, the Veteran reported that he remains unmarried, but has been in a relationship with his girlfriend, for about 5 years.  They have no children.  The Veteran noted that while they have some conflict, they also have a positive quality to their relationship.  Both of the Veteran's parents are married and he has two brothers.  The Veteran has occasional and "as needed" contact with his family.  At the August 2010 examination, the Veteran reported difficulty in relationships stating, "they say I am too moody, too angry, and I am thinking I am okay."  The August 2010 VA examiner noted, the Veteran had become increasing isolative.  The examiner reported that the Veteran had a feeling of detachment or estrangement from others, restricted range of affect (e.g. unable to have loving feelings) and a sense of a foreshortened future (e.g. does not expect to have a career, marriage, children, or normal life span.

The December 2015 examiner summarized the Veteran's occupational and social impairment as occupational and social impairment with deficiencies in most areas but not as a total and complete impairment as required for the maximum rating.

At the February 2011 behavioral health assessment, the examiner noted the Veteran was appropriately dressed with adequate grooming and hygiene, tense, but with no abnormal movements.  The examiner noted that the Veteran maintained eye contact, his speech was fluent with normal spontaneity, rate, tone, rhythm and prosody, and his mood was recorded to be dysthymic.  The examiner stated that the Veteran's thoughts were related, sequential, logical, organized and future oriented, with no perceptual disturbances, no suicidal ideation, or homicidal ideation, his judgment was found to be adequate, and his intellect was determined to be average.  Further, the Veteran was found to be alert and attentive, with memory intact.  

The examiner indicated that while the Veteran had made a remarkable recovery from his horrendous injuries in Iraq, but continues to have significant PTSD symptoms that warrant psychotherapeutic interventions when he is ready for it.  The Veteran's PTSD was listed as chronic and moderate.

The Veteran indicated that he is currently not receiving treatment of medication or psychotherapy because VA changes at Tomah have made him distrustful of practitioners.  The December 2015 examiner noted that a recent incident at the facility resulted in the Veteran being "flagged" as a security concern and required a police officer to escort him on that visit.   The examiner noted that the Veteran continues to use alcohol with a binge, self-medicating pattern indicated.  The Veteran also acknowledged the ongoing use of marijuana, in a similar self- medicating manner for his PTSD symptoms.  The Veteran denies the use or abuse of any other drugs or prescribed medications.  The examiner noted that the Veteran showed marginal grooming and fair hygiene.  His manner was described as initially guarded but then cooperative.  The Veteran's mood was described as "pretty bad" while his affect was restricted. 

The December 2015 examiner reported the Veteran's PTSD to be moderate, chronic.  He recorded his GAF score as 52.  The Veteran's current condition is untreated and his prognosis is guarded.

The August 2010 VA examiner noted the Veteran's PTSD symptoms to be persistent and severe.  The Veteran was given an overall GAF score of 55.  However, when PTSD was considered independently of alcohol dependence and cognitive disorder, the GAF score was 50.  When alcohol dependence was considered independently of PTSD and cognitive disorder, the GAF score was 60.  When the Cognitive Disorder was considered independently of alcohol dependence and PTSD, the GAF score was 55.  The examiner noted that the Veteran's functional status and quality of life had diminished since his last VA examination in November 2009.  The examiner noted Veteran had more difficulty with concentration regarding school, an increase in social isolation and an increase in anhedonia.  The examiner noted, the Veteran's prognosis was poor unless the Veteran agrees to procuring psychotherapy services.  The Veteran reported the use of alcohol to "medicate" his PTSD symptoms.  The examiner stated that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.

With regard to social and occupational impairment, there is no evidence that the Veteran has had total social and occupational impairment at any point during the appeal period.  The record indicates that the Veteran has been in a relationship with his girlfriend for 5 years.  Additionally, he has been enrolled in a program to obtain a college degree.

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with the maximum rating criteria, at any time relevant to the appeal period.  For these reasons, the Board finds the criteria for a disability rating in excess of 70 percent for PTSD have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.

The Board has considered the benefit of the doubt doctrine.  However, because functional impairment comparable to total occupational and social is not established, the Board finds the preponderance of the evidence is against the assignment of a 100 percent disability rating at any time during the pendency of the appeal.  See 38 C.F.R. § 5107 (b); Hart, 21 Vet. App. 505; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is sympathetic to the Veteran's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to a disability rating in excess of 70 percent of posttraumatic stress disorder (PTSD) with depression and cognitive dysfunction due to traumatic brain injury (TBI) is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


